Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 28-38 are allowed.
The following is an examiner's statement of reasons for allowance: allowance of the claims is indicated because none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious the invention of the claims or recited allowable subject matter in claims 28 and 20.
Claim 28 recites a method for analyzing composition of a workpiece being cut by a plasma CNC cutting machine, comprising: capturing light from a plasma arc of the plasma CNC cutting machine in a brief time window of one thirtieth of a second in duration as the plasma arc begins to cut the workpiece, the time window beginning after a time at the beginning of plasma cutting when the plasma has ionized enough metal from the workpiece to give emissions spectra from ionized metal from the workpiece, the time window ending before emissions spectra from the ionized metal from the workpiece is drowned out by interfering spectra from eroded torch and black- body radiation from the workpiece; generating spectral data from the light, the spectral data including intensity of particular spectral lines of the emissions spectra from ionized metal from the workpiece; and processing the spectral data to generate a determined composition indicative of composition of the workpiece; wherein the time window is determined by observing a sequence of spectra each captured in a brief time window 
Claim 30 recites a method for analyzing composition of a workpiece being cut by a plasma CNC cutting machine, comprising: capturing light from a plasma arc of the plasma CNC cutting machine in a sequence of time windows as the plasma arc begins to cut the workpiece, determining a 2Attorney Docket No.: 708678 sequence of spectra from the captured light in each time window, each spectrum in the sequence of spectra captured in a time window of the sequence of time windows, examining each spectra of the sequence of spectra for presence and intensity of a particular spectral line and determining a ratio of the particular spectral line to background light, and selecting a spectrum of the sequence of spectra according to the ratio of that spectral line to background light to give a selected spectrum obtained after the plasma arc ionizes metal from the workpiece enough to give emissions spectra and before emissions spectra from the ionized metal from the workpiece is drowned out by interfering spectra from eroded torch and black-body radiation from the workpiece; generating spectral data from the selected spectrum; and processing the spectral data to generate a determined composition indicative of composition of the workpiece which the closest prior art of record of Gupta (US 2007/0296967), Benicewicz (US 2003/0218745), or Akiyoshi (US 5537206) fails to disclose or render obvious.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
5/7/2021